DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments in the Amendment filed January 3, 2022, have been fully considered but they are not persuasive. Applicant sets forth on pages 6-7 of the amendment that the cited combination of Adams and Choudhury do not teach or suggest the newly amended “storing the output data as an alias for the text data in a database, the database having one or more other aliases; receiving an utterance from a user; obtaining utterance text data associated with the utterance; comparing the utterance text data to aliases in the database; and determining that the utterance is associated with the text data using the alias for the text data,” because Choudhury does not teach or suggest aliases or determining aliases. Applicant did not provide any remarks regarding the amendments distinguishing over Adams as pertains to the newly claimed “aliases.” Upon further consideration of Adams, the Examiner finds that Adams teaches the newly amended limitations in that Adams uses a neural network (trained machine-learning model) to perform automatic speech processing (see col. 10, lines 51-52), and finds expected pronunciations that are associated with a textual identifier (alias) and/or content items in the lexicon, and thus adds the pronunciations to the lexicon (see Abstract and col. 16, lines 20-32). The lexicon is a database, as set forth in col. 1, line 64 – col. 2, line 2, in that it stores pieces of data and association between the pieces of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-6, 9, 11-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al., (US 10,339,920 B2, herein “Adams”) in view of Choudhury et al. “Investigation and modeling of the structure of texting language”, IJDAR 10, 157–174 (2007). https://doi.org/10.1007/s10032-007-0054-0 (herein “Choudhury”).
Regarding claim 1, Adams teaches a computer-implemented method comprising (Adams col. 15, lines 50-56 and col. 16, lines 60-63, a method for predicting an expected pronunciation of a foreign text based on a language of origin in speech recognition, implemented as a computer implemented method): 
receiving text data (Adams col. 15, lines 58-60, in the method for predicting pronunciations, textual identifiers linked to content items are provided (receiving) to the ASR system); 
providing the text data as input into a trained machine-learning model (Adams col. 15, lines 60-66, the ASR system processes (thus receives as an input) the textual identifiers to determine one or more expected pronunciations of the textual identifiers, where col. 7, lines 58-65 teach that the ASR processing is performed using a trained speech recognition model); 
receiving as output from the trained machine-learning model, output data indicative of a pronunciation of the text data (Adams col. 15, line 64 – col. 16, line 32, at block 608, the ASR system determines one or more expected pronunciation(s) of the textual identifier which is then further processed (thus receiving as output) to combine the pronunciations).
storing the output data as an alias for the text data in a database, the database having one or more other aliases (Adams Abstract, col. 16, lines 30-32, the expected pronunciations are associated with the textual identifier(s) in the lexicon (database), and added (storing) to the lexicon and matched to the content item or textual identifier (alias)); 
receiving an utterance from a user (Adams col. 16, lines 40-41, upon receiving a spoken utterance, the ASR system processes the utterance); 
obtaining utterance text data associated with the utterance (Adams col. 16, lines 41-42, the ASR system processes the utterance, where col. 5, line 50 – col. 6, line 10 teach that the ASR transcribes the spoken utterance in audio data into text); 
comparing the utterance text data to aliases in the database (Adams col. 11, lines 17-30, col. 16, lines 42-48, a catalog of content items is linked to a dictionary of words or a lexicon, which includes textual identifiers linked to individual content items such as the a band name, where the ASR system matches the spoken textual identifier (utterance text data) with the expected pronunciations for a textual identifier to match to a textual identifier (alias) in the lexicon); and 
determining that the utterance is associated with the text data using the alias for the text data (Adams col. 16, lines 41-48, the spoken textual identifier is matched with one or more expected pronunciation for a textual identifier (alias for the text data), and a highest scoring match is returned, where col. 3, lines 2-10, col. 2, lines 5-8, teaches that the matching of expected pronunciations to textual identifiers is performed prior to receiving an utterance for a user, and where an example is provided of a user utterance being “play some songs by AC/DC” and the system matching the audio corresponding to “AC/DC” to the corresponding expected pronunciation and then to the band name, therefore the “band name” being the alias/textual identifier. Note, that “AC/DC” includes a non-letter character (slash) and as in popular culture, the pronunciation of AC/DC does not include pronouncing “slash” in pronouncing this band name).
Although Adams does teach being able to recognize that there is a “/” in a user request for “play some songs by AC/DC,” (see Col. 2, lines 2-10), Adams does not explicitly teach including at least one character that is a non-letter character having a standard pronunciation, and that the pronunciation of the non-letter character being different from the standard pronunciation – though, it is noted that NO pronunciation of the slash character (as would be given typically to pronouncing “AC/DC”), at least strongly suggests “the pronunciation of the non-letter character being different from the standard pronunciation” – that is, no pronunciation or a gap versus actually pronouncing the word “slash”.
Choudhury teaches including at least one character that is a non-letter character having a standard pronunciation (Choudhury introduction, the decoder can transform a sentence in texting language (which is referred to therein as “TL”) into a standard English counterpart, where examples of input TL text include the word “2moro” which is translated to English “tomorrow”, but also substitution for numbers (non-letter characters) for a set of letters generally – see page 163, section 5.1 disclosing other number to letter conversions such as “m8” converted to “mate”, or page 158, left column, “transl8r” converts to “translator”, where the standard pronunciation of 2 would be “two” and 8 would be “eight”).
Choudhury further teaches the pronunciation of the non-letter character being different from the standard pronunciation (Choudhury section 6.3, the conversion of the number 2 (non-letter character) in “2day” recognizes the number two which would have standard pronunciation as “two” to be instead the phonemes “/T/ /AH/” (different pronunciation)).
Therefore, taking the teachings of Adams and Choudhury together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pronunciation prediction as cited to above in Adams with the decoding of texting language as disclosed in Choudhury at least because doing so would provide a way to make searching against noisy text more effective, including in applications for the visually challenged (Choudhury page 158, left column).
Regarding claim 2, Adams teaches further comprising: training a machine-learning model with training data to form the trained machine-learning model, wherein the training data includes text-based words and associated correct pronunciations (Adams col. 7, line 41 – col. 8, line 23, ASR processing using a trained speech recognition model, the model trained using a training corpus (training data) including a number of sample utterances with associated feature vectors (correct pronunciations) and associated text (text-based words)
Regarding claim 3, Adams teaches wherein at least one of the text-based words includes (Adams col. 7, line 59 - col. training corpus with recorded speech and corresponding transcription).
Adams does not explicitly teach a character that is a non-letter character.
Choudhury teaches a character that is a non-letter character (Choudhury introduction, the decoder can transform a sentence in texting language (which is referred to therein as “TL”) into a standard English counterpart, where examples of input TL text include the word “2moro” which is translated to English “tomorrow”, but also substitution for numbers (non-letter characters) for a set of letters generally – see page 163, section 5.1 disclosing other number to letter conversions such as “m8” converted to “mate”, or page 158, left column, “transl8r” converts to “translator”).
Therefore, taking the teachings of Adams and Choudhury together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pronunciation prediction as cited to above in Adams with the decoding of texting language as disclosed in Choudhury at least because doing so would provide a way to make searching against noisy text more effective, including in applications for the visually challenged (Choudhury page 158, left column).
Regarding claim 5, Adams teaches wherein training the machine-learning model includes training the machine-learning model to produce pronunciation output based on text input (Adams col. 7, line 58 – col. 8, line 6 and col. 15, line 58-66, speech recognition model is a trained model, and uses textual identifiers linked to the content item as input to determine an expected pronunciation of the textual identifier
Regarding claim 6, Adams teaches further comprising: further training the trained machine-learning model using the utterance (Adams fig. 1, col. 16, lines 26-32, expected pronunciations and weights of the trained model are adjusted (further training) based on user history such as a typical pronunciation of a user).
Regarding claim 9, Adams teaches wherein the training data includes training output data based on a standardized phonetic representation of a spoken language (Adams col. 13, lines 10-18 and 56-58 and col. 14, lines 4-15, expected pronunciations (training output data) based on a grapheme to phoneme conversion or pronguessing model (standard) for a particular language).
Regarding claim 11, Adams teaches wherein the training output data is formatted as a vector representation (Adams col. 7, line 66 – col. 8, line 2, training corpus including the utterances, associated correct text for transcription and associated feature vectors).
Regarding claim 12, Adams teaches wherein the trained machine-learning model comprises a neural network (Adams col. 10, lines 51-52, a neural-network is used to perform the ASR processing).
Regarding claim 14, Adams teaches a system comprising a memory storing instructions that, when executed by one or more processors, cause the one or more processors to: (Adams col. 16, line 60 – col. 17, line 3, claim 4, the present disclosure implemented as a computing system with at least one processor and at least one memory where the memory includes instructions that when executed by the at least one processor executes various steps, such as the steps of the disclosed method)
Adams col. 15, lines 58-60, in the method for predicting pronunciations, textual identifiers linked to content items are provided (receiving) to the ASR system); 
provide the text data as input into a trained machine-learning model (Adams col. 15, lines 60-66, the ASR system processes (thus receives as an input) the textual identifiers to determine one or more expected pronunciations of the textual identifiers, where col. 7, lines 58-65 teach that the ASR processing is performed using a trained speech recognition model); and 
receive as output from the trained machine-learning model, output data indicative of a pronunciation of the text data (Adams col. 15, line 64 – col. 16, line 32, at block 608, the ASR system determines one or more expected pronunciation(s) of the textual identifier which is then further processed (thus receiving as output) to combine the pronunciations).
Although Adams does teach being able to recognize that there is a “/” in a user request for “play some songs by AC/DC,” (see Col. 2, lines 2-10), Adams does not explicitly teach including at least one character that is a non-letter character, the text data including at least one word that is spelled differently than a standard spelling. Adams further does not explicitly teach the pronunciation corresponding to the standard spelling of the at least one word; and determine an association between the word having a non-letter character and the standard spelling of the word.
Choudhury teaches including at least one character that is a non-letter character (Choudhury introduction, the decoder can transform a sentence in texting language (which is referred to therein as “TL”) into a standard English counterpart, where examples of input TL text include the word “2moro” which is translated to English “tomorrow”, but also substitution for numbers (non-letter characters) for a set of letters generally – see page 163, section 5.1 disclosing other number to letter conversions such as “m8” converted to “mate”, or page 158, left column, “transl8r” converts to “translator”), the text data including at least one word that is spelled differently than a standard spelling (Choudhury page 163, section 5.1 number to letter conversions such as “m8” converted to “mate”, or page 158, left column, “transl8r” converts to “translator”, thus the TL having words spelled differently (using numbers) than the standard spelling).
Choudhury further teaches the pronunciation corresponding to the standard spelling of the at least one word (Choudhury page 172, decoder output for input “2day” includes the word “today” which is the proper English word, and indicates the proper pronunciation, see also page 165 and fig. 1).
Choudhury further teaches determine an association between the word having a non-letter character and the standard spelling of the word (Choudhury Introduction, the decoder transforms a sentence in text language to its standard English counterpart (standard spelling of the word) where the text language sentence example includes numbers “2moro” and is decoded (association determined) to have a standard spelling of “tomorrow”).
Therefore, taking the teachings of Adams and Choudhury together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pronunciation prediction as cited to above in Adams with the decoding of texting language as disclosed in Choudhury at least 
Regarding claim 15, Adams teaches further comprising media streaming application instructions stored in a non-transitory memory (Adams col. 16, lines 47-51 and 60-66, command associated with the utterance is executed (application instructions) against the content item such as playing music on the ASR system, where the ASR system includes a non-transitory computer readable medium comprising instructions for performing the process described in the disclosure, and where col. 3, lines 34-36 teach that the music is a streamed song) of a voice-interactive device (Adams fig. 1, col. 2, lines 62-65, user making utterances received by an ASR device 100) executable to cause operation of a media streaming application on the voice-interactive device (Adams col. 3, lines 11-18 and 34-36 and col. 4, line 65 – col. 5, line 22, device accesses the content and plays a song, where the song can be a streaming song (media streaming) and where the ASR device has a memory with computer instructions for storing executable instructions (application) to perform the disclosed operations of the ASR device).
Regarding claim 16, Adams teaches further comprising instructions that cause the one or more processors to: 
train a machine-learning model with training data to form the trained machine-learning model, wherein the training data includes text-based words and associated correct pronunciations (Adams col. 7, line 41 – col. 8, line 23, ASR processing using a trained speech recognition model, the model trained using a training corpus (training data) including a number of sample utterances with associated feature vectors (correct pronunciations) and associated text (text-based words)).
Regarding claim 17, Adams teaches wherein the training data includes at least a portion of the text-based word identified as having a correct pronunciation different than a phonetic pronunciation (Adams col. 8, lines 2-6, col. 14, lines 24-50 and col. 13, lines 30-56, training corpus including sample utterances for creating mathematical models corresponding to audio for particular speech units including a word or a part of a syllable (different than phonetic pronunciation), where pronunciations can be of a letter in another language (like German) where there is no correspondence to an English phoneme, and can instead be described by linguistic articulatory features).
Regarding claim 18,  Adams teaches wherein training the machine-learning model includes training the machine-learning model to produce pronunciation output based on text input (Adams col. 7, line 58 – col. 8, line 6 and col. 15, line 58-66, speech recognition model is a trained model, and uses textual identifiers linked to the content item as input to determine an expected pronunciation of the textual identifier).
Regarding claim 19, Adams teaches further comprising instructions that cause the one or more processors to: receive an utterance from a user; and further train the trained machine-learning model using the utterance (Adams fig. 1, col. 16, lines 26-32, expected pronunciations and weights of the trained model are adjusted (further training) based on user history such as a typical pronunciation of a user (receiving utterance from a user)).
Regarding claim 20, Adams does not explicitly teach the limitations of claim 20.
Choudhury introduction, the decoder can transform a sentence in texting language (which is referred to therein as “TL”) into a standard English counterpart, where examples of input TL text include the word “2moro” which is translated to English “tomorrow”, thereby the numbers (non-letter characters) are in the words where a set of letters would normally occupy – see page 163, section 5.1 disclosing other number to letter conversions such as “m8” converted to “mate”, or page 158, left column, “transl8r” converts to “translator”, where the standard pronunciation of 2 would be “two” and 8 would be “eight”).
Therefore, taking the teachings of Adams and Choudhury together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pronunciation prediction as cited to above in Adams with the decoding of texting language as disclosed in Choudhury at least because doing so would provide a way to make searching against noisy text more effective, including in applications for the visually challenged (Choudhury page 158, left column).
Regarding claim 21, Adams teaches a computer-implemented method comprising (Adams col. 15, lines 50-56 and col. 16, lines 60-63, a method for predicting an expected pronunciation of a foreign text based on a language of origin in speech recognition, implemented as a computer implemented method): 
receiving an utterance from a user (Adams col. 16, lines 40-41, upon receiving a spoken utterance, the ASR system processes the utterance); 
Adams col. 16, lines 41-42, the ASR system processes the utterance, where col. 5, line 50 – col. 6, line 10 teach that the ASR transcribes the spoken utterance in audio data into text); 
providing the text data as input into a trained machine-learning model (Adams col. 15, lines 60-66, the ASR system processes (thus receives as an input) the textual identifiers to determine one or more expected pronunciations of the textual identifiers, where col. 7, lines 58-65 teach that the ASR processing is performed using a trained speech recognition model); and
receiving as output from the trained machine-learning model, output data including alternative text data based on the utterance, the alternative text data being associated with a pronunciation of the utterance (Adams col. 16, lines 41-48, the spoken textual identifier is matched with one or more expected pronunciation for a textual identifier (alias for the text data), and a highest scoring match is returned, where col. 3, lines 2-10, col. 2, lines 5-8, an example is provided of a user utterance being “play some songs by AC/DC” and the system matching the audio corresponding to “AC/DC” to the corresponding expected pronunciation and then to the band name, therefore the “band name” being the alias/textual identifier. Note, that “AC/DC” includes a non-letter character (slash) and as in popular culture, the pronunciation of AC/DC does not include pronouncing “slash” in pronouncing this band name).
Although Adams does suggest being able to recognize that there is a “/” in a user request for “play some songs by AC/DC,” (see Col. 2, lines 2-10), Adams does not explicitly teach “the alternative text data including at least one character that is a non-letter character” – though, it is noted that NO pronunciation of the slash character (as 
Choudhury teaches the alternative text data including at least one character that is a non-letter character (Choudhury page 160, section 3, in the noisy channel formulation, a sentence in standard form S is converted to T, where T is the corresponding sentence in TL (texting language) and where page 161 top left gives a translation table that translates standard tomorrow into the text language “2moro” (including a numeral 2/non-letter character)).
Therefore, taking the teachings of Adams and Choudhury together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pronunciation prediction as cited to above in Adams with the decoding of texting language as disclosed in Choudhury at least because doing so would provide a way to make searching against noisy text more effective, including in applications for the visually challenged (Choudhury page 158, left column).
Additionally, Choudhury explains that the problem of normalizing TL (or any non-standard form of words) is in many ways similar to spelling correction, which is a well-researched area in natural language processing and there are several approaches to spelling error detection and correction. Thus, it would be further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pronunciation prediction as cited to above in Adams with the alternative spellings/textual representations of words/entities as disclosed in Choudhury at least because doing so would be use of known technique to improve similar devices (methods, or products) in the same way. see MPEP 2143(I)(C).
Claims 7-8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Choudhury, as set forth above regarding claim 6 from which claim 7 depends, and regarding claim 9 from which claim 10 depends, further in view of Hu et al., (US 2020/0349923 A1, herein “Hu”).
Regarding claim 7, Adams teaches wherein further training the trained machine-learning model using the utterance includes (Adams col. 13, line 10 – col. 14, line 65, further adjusting of the pronunciation prediction model including mixtures of pronunciations from different languages such as English and German): 
processing the utterance to identify within the utterance at least a first portion and a second portion (Adams col. 14, lines 36-50, a user pronounces a first portion of a band name Kraftwerk in English and a second portion in German); 
conducting a search to find a match to the first portion in a database, the match having associated data (Adams fig. 1, col. 14, lines 4-46, hybrid-pronunciations of the band name Kraftwerk matching to an English pronunciation for “Kraft” (first portion) to a textual identifier Kraftwerk which has multiple expected pronunciations associated with it, and has a first syllable of Kraft, where col. 11, lines 15-28 teach that textual identifiers  come from a dictionary of words or a lexicon (database));
analyzing the associated data to identify a third portion in the associated data that has a similarity to the second portion (Adams col. 14, lines 10-53, the combination pronunciation of an English Kraft and a German Werk are matched to the band name Kraftwerk as a textual identifier (third portion/a portion of the match in the lexicon dictionary), and then the pronunciation graphs are combined when a hybrid pronunciation is determined (thus analysis of the hybrid pronunciation determining that the hybrid pronunciation with the German Werk is similar/matches to the textual identifier (third portion) Kraftwerk); and 
training the trained machine-learning model with the third portion as training input data and the second portion as training output data (Adam col. 7, lines 58-62, col. 8, lines 2-26, col. 11, lines 47-64, col. 13, lines 52-67, col. 14, line 54 – col. 15, line 49, ASR system is trained to recognize that a hybrid pronunciation including a German Werk (second portion) is an output expected pronunciation, given an input corresponding transcription of Kraftwerk, where the training corpus used to train the speech recognition model is adapted to incorporate the tendencies of users).
Adams does not explicitly teach with a speech to text engine.
Hu teaches a speech to text engine (Hu paras. [0027]-[0028], ASR generates a transcription from input speech – support from Hu priority provisional found at least in paras. 18 and 39).
Therefore, taking the teachings of Adams and Hu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pronunciation prediction as cited to above in Adams with the speech transcription as disclosed in Hu at least because doing so would allow for processing of an input utterance by natural language understanding modules for further functionality, such as executing a user command (Hu paras. [0027]-[0028]).
Regarding claim 8, Adams teaches further comprising: identifying a media content item associated with the match; and initiating playback of the media content item (Adams col. 16, lines 47-51, a content item associated with the highest scoring matching textual identifier is determined and then the content item is accessed and a command such as playing music is executed by the device).
Regarding claim 10, Adams does not explicitly teach the limitations of claim 10.
Hu teaches wherein the standardized representation is an International Phonetic Alphabet (IPA), a Speech Assessment Methods Phonetic Alphabet (SAMPA), an Extended SAMPA (X-SAMPA), or a Speech Synthesis Markup Language (SSML) (Hu para. [0039], given that the claim recites the limitations in the alternate “or”, Hu teaches that the X-SAMPA phoneme set is used for mapping phonemes in its speech recognition process – support from the Hu provisional application found at least in para. 30).
Therefore, taking the teachings of Adams and Hu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pronunciation prediction as cited to above in Adams with the phoneme set as disclosed in Hu at least because doing so would allow for biasing a model to recognize a foreign word even if the ASR model was not trained on any words other than American English (Hu para. [0024]).
Regarding claim 13, Adams does not explicitly teach the limitations of claim 13.
Hu teaches further comprising: providing the output data to a text-to-speech system for producing speech output based on the output data (Hu para. [0028], a text-to-speech system converts a transcription output from the ASR system (thus received) to synthesized speech for audible output by another device).
Therefore, taking the teachings of Adams and Hu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656